Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.   Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on September 26, 2022 has been entered.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-13, 17, 19, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Branemark (US 4,767,328) in view of Sillard (US 5,927,980).
Branemark discloses a dental bridge system with superstructure 6 having a teeth mimicking portion and a cavity for receiving support bar arrangement 3.  The support bar arrangement is configured to be fixedly attached to the aveolar ridge 1 of an individual and includes a plurality of proximally facing bores for receiving implant attachment screws 4.  The Branemark dental bridge system further includes a resilient buffering arrangement 7 disposed between the superstructure 6 and the support arrangements 3.  Additionally the Branemark system includes a locking system with locking pins 5 that pass through corresponding apertures in the superstructure 6, the support bar arrangement 3 and the buffering arrangement 7. Branemark does not disclose that the plurality of proximally facing bores that receive attachment screws 4 are “formed within a plurality of positioning posts” as required by the amendment of 12/09/2020.  Sillard, however, for a similar dental bridge system (Figure 1) comprised of a superstructure 24 and a support bar arrangement 16 teaches that it is desirable to form positioning posts 30 on the support bar arrangement where the bores 33 for the implant attachment screws 17 extend.  The Sillard positioning posts 30 help to secure the support bar arrangement 16 to dental implants in the patient’s mouth (note column 4, lines 59-65).  To have provided the Branemark support bar arrangement 3 with positioning posts in order to better secure the support bar arrangement to the implants 2 as taught by Sillard would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   In regard to claims 4, 12 and 13, the use of a multiple layer resilient member as Branemark’s layered member 7 (note column 2, lines 50-54) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    In regard to claim 17, the manner in which the buffering arrangement is formed fails to impose any objectively ascertainable structural distinctions from the polymer buffering arrangement 7 of Branemark.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Branemark (US 4,767,328) and Sillard (US 5,927,980) in view of Fah et al (US 2016/0081776).
PEEK, PEKK and PAEK polymer materials commonly used in dental prosthetic devices as evidenced for example by Fah et al (note paragraph [0068]).  Merely substituting conventional prior art polymeric materials for the polymeric material of Branemark would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Branemark (US 4,767,328) and Sillard (US 5,927,980) in view of Branemark (US 5,554,027).
Branemark ‘027 teaches the formation of a similar damping layer 44 (Figure 4; column 5, lines 2-6) for a similar dental bridge system wherein the damping layer 44 is not present on the distal (upper) surface of the support bar structure 2.  To have merely formed the Branemark ‘328 damping member 7 so that it does not extend along the distal end as taught by Branemark ‘027 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Remarks
	Applicant has amended claim 1 to require a locking system having at least one locking pin for passing through the superstructure, the support arrangement and the buffering arrangement and argues that this allows applicant’s dental bridge system to be easily removed for cleaning whereas the Branemark system is “a permanent fixed prosthesis.”	The examiner is not persuaded.  The Branemark system includes pins 5 like applicant’s that lock the superstructure, resilient member and support structure together.   It is noted that while Branemark does not suggest that the pins can be removed to allow for the superstructure, resilient member and support structure to be removed, one would certainly be able to remove the pins for such a purpose.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712